Exhibit 99.1 TerreStar Successfully Launches World’s Largest, Most Powerful Commercial Communications Satellite Deployment of TerreStar-1 Marks Significant Milestone for both TerreStar and the Mobile Communications Industry – as TerreStar is Closer to Delivering a Truly Integrated Satellite- Terrestrial Mobile Communications Network KOUROU, French Guiana - July 1, 2009 – Mobile communications provider TerreStar Networks Inc. (TerreStar), a majority-owned subsidiary of TerreStar Corporation (NASDAQ: TSTR), announced today the successful launch of TerreStar-1, the world’s largest, most advanced commercial communications satellite. Today’s launch is a major achievement in TerreStar’s strategic vision of delivering voice, data and video services on an all IP next-generation mobile broadband network that combines the power of TerreStar-1, an all-IPcore network, and the latest in smartphone technology. Launched by Arianespace from Kourou, French Guiana today, TerreStar-1 is the foundation for TerreStar’s satellite communications network; ensuring network resiliency and availability during times of critical communications need. “With the successful launch of TerreStar-1, we are redefining the mobile communications landscape,” said Dennis Matheson, CTO of TerreStar. “We are creating a new paradigm in mobile broadband network services and devices that will leverage our integrated satellite and terrestrial communications components to enable true ubiquity and reliability – anywhere in the United States and Canada.” “Today’s launch is just the beginning of the TerreStar story,” said TerreStar President, Jeff Epstein. “We believe there are tremendous opportunities ahead – in both the commercial and government sectors – and we remain focused on our promise to help solve the critical communications and business continuity challenges faced by government, emergency responders, enterprises and rural communities.” Prior to the launch of TerreStar-1, the Company, with its partner EB (Elektrobit), introduced the world's first quad-band GSM and tri-band WCDMA/HSPA smartphone with integrated all-IP satellite-terrestrial voice and data capabilities.
